UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7731


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

WILBERT L. RIPLEY,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:99-cr-00147-REP-1)


Submitted:    January 13, 2009               Decided:   January 20, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Wilbert L. Ripley, Appellant Pro Se. Sara Elizabeth Chase,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wilbert L. Ripley appeals the district court’s order

denying his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).           We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by   the      district     court.      See    United    States    v.   Ripley,

No. 3:99-cr-00147-REP-1 (E.D. Va. filed Aug. 11, 2008; entered

Aug. 14, 2008).           We dispense with oral argument because the

facts   and    legal     contentions   are   adequately   presented     in   the

materials      before    the   court   and   argument   would    not   aid   the

decisional process.

                                                                       AFFIRMED




                                        2